DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, determination unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “acquisition unit”, “determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification fails to discloses the detail structure for each of the claimed unit to perform the associated function, for example the figure 13 only discloses the generic “black box” without detailed structure to perform each of the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a communication program.  Therefore, the claim does not fall within at least one of the four categories of patent eligible subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenmark (US 2007/0123290 A1).

	Re Claims 1, 22 and 23, Stenmark discloses a communication apparatus, method of communication by which a communication apparatus, and communication program causing a computer included in a communication apparatus to function as: an acquisition unit acquiring information from a base station apparatus, comprising: 
	an acquisition unit acquiring information from a base station apparatus (When the identification code is received by the mobile terminal 106, the mobile terminal identifies the base station as a special base station, e.g., an aircraft base station. For example, the identification code may be compared to identification codes stored in the mobile terminal 106 to see if the identification code is for a special base station. Different identification codes may e.g. be used for base stations in different environments, such as aircrafts, hospitals etc, [0064]); 
	a determination unit determining whether a connected base station apparatus is a non-ground station or a ground station based on the acquired information (the mobile terminal and the special base station may comprise a processor for performing the determinations described above. For example, the processor of the mobile terminal 106 may be adapted to determine whether the request to transmit using the low power transmission mode comprises any identification code, determining whether the base station is a special base station, [0067]); and 
	a communication controller executing communication control for the non-ground station when it is determined that the connected base station apparatus is the non-ground station (When the base station is identified as a special base station, the mobile terminal may disable it's base station search function so that the mobile terminal 106 will not search for other base stations in step 413. Instead, the mobile terminal 106 will stay connected to the aircraft base station 104 in step 415 until the flight mode is switched off, [0064]).

	Re Claim 2, Stenmark discloses the communication apparatus according to claim 1, wherein the communication controller executes the communication control for the non-ground station based on information acquired from the connected base station apparatus by the acquisition unit when it is determined that the connected base station apparatus is the non-ground station (When the base station is identified as a special base station, the mobile terminal may disable it's base station search function so that the mobile terminal 106 will not search for other base stations in step 413. Instead, the mobile terminal 106 will stay connected to the aircraft base station 104 in step 415 until the flight mode is switched off, [0064]).

	Re Claim 3, Stenmark discloses the communication apparatus according to claim 1, wherein the acquisition unit acquires system information defined for the ground station and system information defined for the non-ground station from the connected base station apparatus, and the determination unit determines whether the connected base station apparatus is the non-ground station or the ground station based on the system information (When the identification code is received by the mobile terminal 106, the mobile terminal identifies the base station as a special base station, e.g., an aircraft base station. For example, the identification code may be compared to identification codes stored in the mobile terminal 106 to see if the identification code is for a special base station. Different identification codes may e.g. be used for base stations in different environments, such as aircrafts, hospitals etc, [0064]).

	Re Claim 4, Stenmark discloses the communication apparatus according to claim 3, wherein the system information defined for the non-ground station is information obtained by adding information for use in the communication control for the non-ground station to the system information defined for the ground station (the aircraft base station may transmit an identification code, such as ID: 001 01, which identifies the base station. The Base station may be identified as a special base station, [0063]).	

	Re Claim 12, Stenmark discloses the communication apparatus according to claim 1, wherein the acquisition unit acquires identification information identifying the ground station or the non-ground station from the connected base station apparatus, and the determination unit determines whether the connected base station apparatus is the non-ground station or the ground station based on the identification information (When the identification code is received by the mobile terminal 106, the mobile terminal identifies the base station as a special base station, e.g., an aircraft base station. For example, the identification code may be compared to identification codes stored in the mobile terminal 106 to see if the identification code is for a special base station. Different identification codes may e.g. be used for base stations in different environments, such as aircrafts, hospitals etc, [0064]).

	Re Claim 14, Stenmark discloses the communication apparatus according to claim 1, wherein the acquisition unit acquires configuration information for use in the communication control for the non-ground station from the connected base station apparatus, and the communication controller executes the communication control for the non- ground station based on the acquired configuration information when it is determined that the connected base station apparatus is the non-ground station (The aircraft base station 104 may also transmit on the broadcast channel a new transmission power level for the mobile terminal 106 to use for further transmissions to the aircraft base station 104 in step 411, [0062]).

	Re Claim 21, Stenmark discloses the communication apparatus according to claim 1, wherein the acquisition unit acquires type information identifying a type of the non-ground station from the connected base station apparatus, and the communication controller executes the communication control for the non- ground station based on the acquired type information of the non-ground station when it is determined that the connected base station apparatus is the non-ground station (When the identification code is received by the mobile terminal 106, the mobile terminal identifies the base station as a special base station, e.g., an aircraft base station. For example, the identification code may be compared to identification codes stored in the mobile terminal 106 to see if the identification code is for a special base station. Different identification codes may e.g. be used for base stations in different environments, such as aircrafts, hospitals etc, [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631